The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 4/29/2022.
Claims 1, 6-7, 9, 11 and 17-20 are amended.
Claims 1-20 are pending. 
Claims 1-3, 7-11, 13, 16, 17 and 20 are allowed. Claims 4-6, 12, 14, 15, 18 and 19 are rejected.
Response to Arguments
Applicant`s arguments filed April 29, 2022 have been fully considered but they are not persuasive.
As per claims 1, 9 and 17, Applicant amended the claims to include the limitations:  “in a group of dependent nodes of a cluster of nodes, a first portion of the dependent nodes of the group, comprising first dependent nodes, for which an update is implicated, wherein the group of dependent nodes stores data linked across the group of dependent nodes; identifying, from the first portion, a second portion, comprising second dependent nodes, of the dependent nodes of the group, that have a dependency upon other nodes of the group other than the second dependent nodes, wherein, when the second dependent nodes of the second portion are rendered unavailable for providing access to the data by the update, the first dependent nodes of the first portion are not rendered unavailable for providing the access to the data, based on the first dependent nodes not being rendered unavailable for providing access to the data by the update” for claim 1 and the limitations: “wherein the group of dependent nodes stores data linked across the group of dependent nodes; selecting: from the group of dependent nodes, a third device to provide data of the second device while the second device is updated with the update, wherein the third device was selected based on the third device being determined not to have a dependency on the second device, wherein, when the second device is rendered unavailable for provision of access to the data by the update, the third device is not rendered unavailable for provision of the access to the data; and updating the second device with the update” for claim 17; where Applicant argued that claims 1, 9, and 17 are presently amended to emphasize their support by the original disclosure. For example, paragraphs [0054]-[0055] of the original disclosure states: "As would be appreciated by one having skill in the relevant art(s), given the description herein, in certain implementations of the types of node systems described herein, one or more nodes can be arranged to share resources (e.g., power supplies, or communications interfaces) such that if one node is rendered unavailable by an update, the other dependent nodes are also rendered unavailable. Thus, in this example, even though node 310D7 is not included in upgrade portion 410 as a node that can have aspects safely rendered unavailable during updates" (emphasis added, paragraph numbers omitted). Based at least upon these amendments, claims 1 and 9, and claims 4-6, 9, 12-15, 18, 19, and 24 which variously depend from 1, 9, and amended claim 17, are not properly subject to this rejection. However, dependent claims 4-6, 12, 14-15 and 18-19 are still rejected under USC 112(a) as explained below.
Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “wherein the selecting the second portion of the dependent nodes comprises selecting the second portion of the dependent nodes based on a journal shared between nodes of the second portion of the dependent nodes”, Specification does not disclose anything regarding to having such selecting the second portion of the dependent nodes to be based on a journal shared between nodes of the second portion of the dependent nodes, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claims 5 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “wherein the data of the group of dependent nodes is first data, and, wherein during the updating, the access to the first data of the group of dependent nodes is enabled by replacing second data of the second portion of the dependent nodes with error-correction data”, Specification discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure regarding enabling access by replacing data with error-correction data, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “analyzing the error-correction data to predict whether the error-correction data is able to replace the second data of the second portion”, Specification discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure regarding such analyzing the error-correction data to predict whether the error-correction data is able to replace the second data of the second portion, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “wherein the first node device and the second node device are restricted from being concurrently disabled from providing data based on a sharing of a resource between the first node device and the second node device”, Specification does not disclose anything regarding to having such restriction from being concurrently disabled from providing data based on a sharing of a resource between the first node device and the second node device, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “wherein the resource comprises a database journal maintained by the first node device and the second node device”, Specification does not disclose anything regarding to having a database journal maintained by the first node device and the second node device, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “replacing second data of the second portion of the second device with third error-correction data”, Specification discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure regarding enabling access by replacing data with error-correction data, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as claim recites “identifying the second device is based on a prediction that the second device is able to be updated without affecting access to the data linked across the group of dependent nodes”, Specification discloses “selecting, by updating device 150, from the first portion, a second portion of the dependent nodes that are predicted to be able to be updated with the update without affecting access to data of the group of dependent nodes” (Paragraphs 0032, 0044). More specifically, specification discloses “cluster-aware update component 124 identify the nodes of group 320A that require the identified update (also termed a first portion of all the nodes depicted FIG. 3), and, based on available data, select a portion of this first portion (also termed a second portion herein) that are predicted to be able to be updated with the update without affecting access to data of the group of dependent nodes” (Paragraphs 0048 and 0057), Specification further discloses “an example sufficient level of access can be defined as, given all of the nodes of the second portion being unavailable, there is no loss of data group 320A, and any unavailability of data is minimized, e.g., a cluster reconfiguration (e.g., using parity stripes) could fully restore all client access to the data of group 320A, without resort to other, hardware replacements of the data” (Paragraph 0051) but without any disclosure on how such prediction is made and how it is determined to be able to be updated with the feature of performing such prediction to be able to be updated without affecting access to data of the group of dependent nodes and no disclosure of how the claimed prediction is used for the update to allow using parity stripes to fully restore access and how such restore is done, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. 
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Allowable Subject Matter
Claims 1-3, 7-11, 13, 16, 17 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 9 and 17, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…in a group of dependent nodes of a cluster of nodes, a first portion of the dependent nodes of the group, comprising first dependent nodes, for which an update is implicated, wherein the group of dependent nodes stores data linked across the group of dependent nodes; identifying, from the first portion, a second portion, comprising second dependent nodes, of the dependent nodes of the group, that have a dependency upon other nodes of the group other than the second dependent nodes, wherein, when the second dependent nodes of the second portion are rendered unavailable for providing access to the data by the update, the first dependent nodes of the first portion are not rendered unavailable for providing the access to the data, based on the first dependent nodes not being rendered unavailable for providing access to the data by the update” for claim 1 and the limitations of “…an update receiving component to receive an update for a component of the first node device, wherein the first node device was selected to receive the update based on the second node device being determined not to have a dependency on the first device, that results in, when the first device is rendered unavailable for provision of access to data by the update, the second device is not rendered unavailable for provision of the access to the data” for claim 9.
The closest prior art Jensen-Horne et al., US 11,296,998 – teaches where, in some implementations, representing computing resources within a hierarchy may facilitate dependency analysis. Dependency analysis may be used to identify dependency relationships within the settings model associated with the on-demand service environment. In a dependency relationship, one computing resource requires access to another computing resource in order to function properly. By grouping computing resources, dependency analysis can be conducted for groupings of computing resources as well as for individual computing resources. Techniques for dependency analysis are discussed in more detail with reference to FIGS. 5-7 (Column 10, lines 29-40) but not the specific limitations as recited.
Further, the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claims 17-20, the limitations of claim 17: wherein the group of dependent nodes stores data linked across the group of dependent nodes; selecting: from the group of dependent nodes, a third device to provide data of the second device while the second device is updated with the update, wherein the third device was selected based on the third device being determined not to have a dependency on the second device, wherein, when the second device is rendered unavailable for provision of access to the data by the update, the third device is not rendered unavailable for provision of the access to the data; and updating the second device with the update.
The closest prior art Yarnell et al. -US PGPUB 2016/0170841– teaches, with the update process allowed to proceed in the example, the controller reserves one or more resources for use with the update and subsequent process to bring the storage device back to its optimal state. The resources could include processing resources, memory resources, bandwidth resources, and rapid reconstruction resources, to name a few examples. The controller takes the first storage device, from the one or more storage devices that need the firmware update, offline. With the storage device offline, the firmware update is performed. While the storage device is offline, the controller takes advantage of the redundancy of the storage volume to enable data access to the storage volume during the update, for example by tracking actions directed toward data in particular sections of the offline storage device and providing requested data that is in the offline storage device from a redundant source, where the update module 122 provides an updating service to the individual storage devices of the storage system 102, thereby enabling the storage system 102 to non-disruptively perform service actions to one or more individual storage devices (e.g., 118a-118p or 120a-120q) while the storage volume(s) 116a-116n are still online. The update module 122 may be composed of hardware, software, or some combination of the two, for example executed by the processor 106 and/or the storage controller 112. In the embodiment illustrated in FIG. 1, the update module 122 is located with the storage system 102 (Paragraphs 0003-0004, 0013, 0015 and 0024) but not the specific limitations as recited.
Dependent claim(s)  2-3, 7-8, 10, 11, 13, 16 and 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 9 and 17 upon which claims 2-3, 7-8, 10, 11, 13, 16 and 20 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135